Fourth Court of Appeals
                                          San Antonio, Texas
                                                    June 2, 2016

                                              No. 04-16-00269-CV

                   IN THE ESTATE OF BILLYE M. HORMUTH, DECEASED,
                                       Appellant

                            From the Probate Court No 2, Bexar County, Texas
                                      Trial Court No. 2011PC4120
                                Honorable Tom Rickhoff, Judge Presiding


                                                  ORDER
         The trial court signed a final judgment on January 22, 2016. Because appellant did not
file a timely motion for new trial, motion to modify the judgment, motion for reinstatement, or
request for findings of fact and conclusions of law, the notice of appeal was due to be filed on
February 22, 2016.1 See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the
notice of appeal was due on March 7, 2016. See TEX. R. APP. P. 26.3. Appellant filed a notice of
appeal and a motion for extension of time on April 28, 2016. It thus appears that neither
document was filed within the time allowed for filing a motion for extension of time to file the
notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction.


                                                                _________________________________
                                                                Sandee Bryan Marion, Chief Justice


1
  Appellant’s docketing statement makes reference to a motion to reinstate being filed on March 23, 2016. The
motion to reinstate is not contained in the clerk’s record or supplemental clerk’s record filed in this appeal; however,
the motion to reinstate would need to have been filed by February 22, 2016 in order to be timely. TEX. R. CIV. P.
329b(a).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court